Citation Nr: 0306691	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service-connection for dental trauma.

2.  Entitlement to service-connection for left eye macular 
degeneration.

3.  Entitlement to service-connection for left wrist carpal 
tunnel syndrome.

4.  Entitlement to service-connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for aggravation of pre-
existing bilateral pes planus.  

6.  Entitlement to service-connection for a back disorder.  

7.  Entitlement to service-connection for psoriatic 
arthritis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from November 1967 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. In January 1999 the RO determined that 
no dental injury from trauma occurred in service and denied 
service-connection for left eye macular degeneration, 
psoriasis and left wrist carpal tunnel syndrome. The RO 
denied service-connection for a bilateral knee disorder and 
flat feet in a July 1999 rating decision. In a February 2000 
rating decision service-connection was denied for a back 
disorder and psoriatic arthritis.

The Board remanded these issues in May 2001.  In a December 
2002 rating decision the RO granted service connection for 
psoriasis.  Hence that issue is no longer on appeal.  The 
requested development has been accomplished and the matter 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is no evidence to show that the veteran sustained 
trauma to any tooth in service, nor does the evidence suggest 
that he meets one of the other eligibility categories, which 
would entitle him to VA outpatient dental treatment.  

2.  There is competent medical evidence of record that the 
veteran does not currently have left eye macular 
degeneration.  

3.  There is no competent medical evidence of any nexus 
between the veteran's service and his left wrist carpal 
tunnel syndrome.  

4.  Service medical records do not show complaints, findings, 
treatments, or diagnoses of any knee disorders.  

5.  There is clear and convincing evidence that the veteran's 
bilateral pes planus existed prior to service.  

6.  There is no competent medical evidence that the veteran's 
bilateral pes planus increased in severity during service.  

7.  There is no competent medical evidence of any nexus 
between the veteran's service and a back disorder.  

8.  There is competent medical evidence of record that the 
veteran does not currently have psoriatic arthritis  


CONCLUSIONS OF LAW

1.  No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1110, 
1712, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2002).  

2.  Left eye macular degeneration was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  

3.  Left wrist carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  

4.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2002).  

5.  Bilateral pes planus was not aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2002).  

6.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).  

7.  Psoriatic arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The June 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in February and March 2002.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2002).  

I.  Dental Trauma  

The Board notes that selected VA regulations governing dental 
claims were revised for purposes of clarification, effective 
June 8, 1999.  The substance of the old and new regulations, 
as applicable to the veteran's claim, remains essentially the 
same.  See 62 Fed. Reg. 8,201 (February 24, 1997) (proposed 
rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final rule) 
("This amendment clarifies requirements for service 
connection for dental conditions...").  

Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).  Under amended VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, as provided in 
38 C.F.R. § 17.161 (2002).  38 C.F.R. § 3.381(a).  

The Board concludes that the change in regulation was not 
prejudicial to the veteran, since the change in regulation 
has no effect on the outcome of his claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning the regulatory 
change.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  

However, the following will not be considered service- 
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).  

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or  
release; (4) the certificate of discharge or release does not  
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i). 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2002). 

At the March 2001 VideoConference the veteran testified that 
he did not have any trauma to his jaw or the side of his 
head.  He stated that he could not remember a blow to any 
part of his face.  The veteran indicated that he had bone 
deterioration and periodontal disease, for which he was 
treated in service.  The veteran does not contend that he 
suffered loss of teeth due to in-service trauma.  The 
February 2002 VA dental examiner reviewed the veteran's 
records and noted in an August 2002 addendum that there was 
no dental record found of loosened teeth in a car accident in 
Taiwan in 1968 or 1969, as claimed at the examination.  
Service connection is not warranted for dental trauma.  38 
C.F.R. § 3.381(e).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, as 
provided in 38 C.F.R. § 17.161 (2002).  38 C.F.R. § 3.381(a).  
Service dental records show that the veteran was seen for 
dental carries and preventative dental counseling.  The 
February 2002 VA dental examiner wrote that the veteran's 
remaining teeth were perodontally sound with no abscesses or 
dental carries at the time of examination.  He does not have 
an adjudicated compensable service connected dental condition 
pursuant to 38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  
The veteran does not meet any of the requisites for the 
remaining categories of VA dental outpatient treatment 
contained in 38 C.F.R. § 17.161 as he was not shown to have a 
noncompensable dental condition or disability in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, or a noncompensable 
dental condition determined to be the result of combat wounds 
or other service trauma.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Left Eye Macular Degeneration  

Service medical records show that refractive error was listed 
in the summary of defects section of the Report of Medical 
Examination at enlistment in June 1967.  The veteran was seen 
for trouble with his left eye in July 1970.  The impression 
was left eye mild conjunctivitis.  In August 1970 the veteran 
was seen for left eye conjunctivitis.  The veteran was seen 
in the eye clinic in September 1970.  He was seen for follow-
up through November 1980.  Defective vision was also noted in 
September 1971.  

Private medical records show that the veteran underwent a 
left eye nonincisional cryopexy in May 1989.  The impressions 
included left eye retinal degeneration.  The veteran 
underwent surgery on his left eye in February 1995.  The 
preoperative diagnoses were full thickness macular hole times 
two, left eye and history of lattice cryotherapy for lattice 
degeneration, left eye.  In October 1998 the private 
physician wrote that the veteran had macular degeneration of 
the left eye with corrected visual acuities of 20/20.  He 
also had a relative central scotoma with full peripheral 
vision in his left eye.  

The April 2001 VA Agent Orange examination impression 
included adult macular degeneration with legal blindness in 
the left eye.  The March 2002 VA eye examination diagnoses 
were retinal macular hole, left, lattice degeneration, 
bilateral, status post laser treatment, refractive error and 
presbyopia.  

In September 2002 the VA general medical examiner indicated 
that according to Dr. Thrasher the veteran did not have 
macular degeneration.  Rather, the veteran has a macular hole 
on the left side.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
Court stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.  Accordingly, 
as the evidence shows that the veteran does not have macular 
degeneration, but rather, a macular hole on the left side his 
claim must be denied.  

III.  Left Wrist Carpal Tunnel Syndrome  

Service medical records show that in June 1968 the veteran 
was seen for a left wrist injury.  He was in a splint.  The 
July 1968 x-ray impression was that no bony abnormalities 
were noted.  The November 1968 left wrist x-ray was within 
normal limits.  In December 1968 the x-rays showed a small 
chip resolving.  There was a fracture on the lateral aspect 
of the distal ulna.  

The April 2001 VA Agent Orange examination impression 
included carpal tunnel, right symptomatic status post carpal 
tunnel release in the left.  The March 2002 VA general 
medical examination diagnoses included history of carpal 
tunnel syndrome, no clinical evidence of this.  In a 
September 2002 addendum to the VA general medical examiner 
indicated the veteran has a history of carpal tunnel syndrome 
with a surgical release on the left.  The examiner opined 
that the only problem that might be related to the veteran's 
military service was his psoriasis.  

The medical evidence of record shows that there is no nexus 
or link between the veteran's in-service left wrist injury 
and left wrist carpal tunnel syndrome.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish  . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed.  
Cir. 1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent such evidence in this case, service-
connection for left wrist carpal tunnel syndrome is not 
warranted.  

IV.  Bilateral Knee Disorder  

Service medical records do not show complaints, findings, 
treatments, or diagnoses of any knee disorders.  Thus, direct 
service connection for a bilateral knee disorder is not 
warranted, as there is no evidence of incurrence of a disease 
or injury in service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Post service private medical records show that the August 
1988 private radiograph report revealed right knee severe 
osteoarthritis changes, prematurely.  In May 1989 the 
impressions included right knee posttraumatic arthritis.  

The June 1990 private MRI of the right knee revealed marked 
diffuse degenerative changes and joint space narrowing 
medially.  In July 1996 the veteran underwent a right total 
knee arthroplasty.  The preoperative and postoperative 
diagnoses were osteoarthritis of the right knee.  The October 
1997 MRI revealed degenerative changes in both tibiofemoral 
joints.  Private medical records, dated November 1997 to 
October 1998 show that the veteran was seen for complaints of 
left knee pain.  In September 1998 Dr. Bryant wrote that due 
to the veteran's history of having arthritis in the past he 
could not conclusively state that the resulting surgery for 
total knee replacements was entirely due to his fall, 
however, it could certainly have contributed to it.  

The April 2001 VA Agent Orange examination impression 
included degenerative joint disease status post total knee 
replaced bilateral with arthralgias.  The March 2002 VA 
general medical examination diagnoses included degenerative 
joint disease of both knees, status post bilateral knee 
arthroplasty with near normal function.  

In a September 2002 addendum to the VA general medical 
examiner indicated that the veteran has degenerative joint 
disease of both knees and had had bilateral knee replacement 
surgery, which was done in 1996 and 1998.  There was mild 
loss of function.  As far as he could tell the veteran did 
not have any injury to his knees while in the service.  

Arthritis of the knees was not shown to have been present in 
service.  The veteran's active duty ended in November 1971 
and the first medical evidence of arthritis of the knees was 
in August 1988, over 16 years after the veteran's separation 
from service.  The evidence does not show that arthritis of 
the knees was manifested in service or to a compensable 
degree within one year after the veteran's termination of 
service.  Therefore, it is found that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a bilateral knee disorder on a direct basis or 
presumptively under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (2002).  

V.  Flat Feet  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  In this instance, service 
medical records show that pes planus was listed in the 
summary of defects section of the Report of Medical 
Examination at enlistment in June 1967.  The moderate pes 
planus was not considered disabling and not disqualifying.  

Consequently, the issue before the Board is not the 
incurrance but rather aggravation of bilateral pes planus 
during the veteran's active duty service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (2002).  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2002).  

The veteran was seen for bilateral foot pain in April 1970.  
The diagnosis was bilateral pes planus.  In October 1978 the 
physical profile serial report noted moderate pes planus, 
non-disabling, not disqualifying.  In a September 2002 
addendum to the VA general medical examiner indicated that 
the veteran has moderate bilateral pes planus.  

The record does not show that the veteran's bilateral pes 
planus underwent an increase in the severity during service.  
The evidence of record does not demonstrate that the veteran 
had an aggravation of bilateral pes planus symptomatology 
beyond the normal progression of the pre-existing disability.  
The post-service VA outpatient treatment records do not show 
that the veteran was seen for bilateral pes planus.  None of 
the medical evidence of record contains an opinion or other 
competent evidence to show that there was a permanent 
increase in severity of the veteran's preexisting bilateral 
pes planus during service.  The Board therefore concludes 
that the veteran's claim for service connection for bilateral 
pes planus is denied.

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service-connection for 
bilateral pes planus the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 
(1990); Alemany, 9 Vet. App. 518, 519 (1996).  

VI.  Back Disorder  

Service medical records show that in December 1970 the 
veteran was seen for complaints of back pain.  The 
examination was negative.  The veteran was seen for chronic 
recurrent low back pain and low back strain in January 1971.  
Back strain, anatomically within normal limits was noted as 
abnormal on the veteran's Report of Medical Examination at 
separation in September 1971.  

The January 2000 private MRI impression was lumbar 
degenerative disc disease and facet arthritis.  There were 
minimal disc bulges but no herination.  

The March 2002 VA general medical examination diagnoses 
included arthralgia disease of the lumbosacral spine with 50 
percent loss of function because of pain.  The lumbar spine 
x-ray revealed that there was no bony abnormality.  In a 
September 2002 addendum to the VA general medical examiner 
indicated that the veteran has low back pain, which the 
veteran relates to a fall in a parking lot when he strained 
his left ankle and left knee.  The veteran, in September 
2002, wrote that he did not say anything like that at the 
examination.  The examiner opined that the only problem that 
might be related to the veteran's military service was his 
psoriasis.  

The medical evidence of record shows that there is no nexus 
or link between the veteran's in-service back strain and his 
current back disorders.  See Boyer , 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish  . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard, 13 Vet. App. 546, 548 (2000); Collaro, 136 F.3d 
1304, 1308 (Fed.  Cir. 1998); Mercado-Martinez, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas, 3 Vet. App. 542, 
548 (1992).  Absent such evidence in this case, service-
connection for a back disorder is not warranted.  

VII.  Psoriatic Arthritis  

The April 1998 private medical record discharge diagnosis 
included psoriatic arthritis.  

The March 2002 VA general medical examination diagnoses 
included possible psoriatic arthritis.  The examiner doubted 
this because the veteran's small joints were not involved; 
only his large weight bearing joints were involved with 
arthritis.  In a September 2002 addendum to the examiner 
indicated that the veteran does not have psoriatic arthritis.  
Laboratory tests did not indicate any inflammatory arthritis.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer, 3 Vet. App. 223, 225 (1992); see 
also Rabideau, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.  Accordingly, as the evidence shows that the 
veteran does not have psoriatic arthritis his claim must be 
denied.  


ORDER

Entitlement to service connection for the loss of teeth due 
to in-service trauma and entitlement to VA outpatient dental 
treatment is denied.  

Entitlement to service connection for left eye macular 
degeneration is denied.  

Entitlement to service connection for left wrist carpal 
tunnel syndrome is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for bilateral pes planus is 
denied.  

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for psoriatic arthritis is 
denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

